Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 26, 30 - 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamura (US 20130271928).
Regarding claim 21, Shimamura discloses, in Figure 17, an electronic device comprising: 
a substrate (board 2); 
a plurality of electronic components (components 3) mounted on the substrate; 
an insulating layer (sealing layer 5 encapsulating the components 3) on the substrate and encapsulating the plurality of electronic components; 

a shielding structure comprising: 
an electrically conductive shielding layer (shield member 4 is conductive; paragraph 97) that substantially fills the trench; 
a protection layer (cover layer 6) over the shielding layer and the insulating layer, wherein the protection layer is formed of a first metal (cover layer 6 contain metal; paragraph 109) or metal alloy and does not fill the trench (cover layer 6 does not fill the trench containing shield member 4).

Regarding claim 22, Shimamura discloses the claimed invention as set forth in claim 21.  Shimamura further discloses the protection layer conformally coats outermost side surfaces of the substrate (cover layer 6 cover outer surface of substrate 2, figure 5).

Regarding claim 23, Shimamura discloses the claimed invention as set forth in claim 22.  Shimamura further discloses the substrate is a printed circuit board (paragraph 153).

claim 24, Shimamura discloses the claimed invention as set forth in claim 22.  Shimamura further suggests an adhesion layer underneath the protection layer (adhesive layer below the cover layer; paragraphs 95 and 99).

Regarding claim 25, Shimamura discloses the claimed invention as set forth in claim 24.  Shimamura further suggests the adhesion layer conformally coats the outermost side surfaces of the substrate (components covers most of the surface of the substrate.  Each component is attached to the surface of the substrate using adhesive; paragraph 95).

Regarding claim 26, Shimamura discloses the claimed invention as set forth in claim 25.  Shimamura further suggests the adhesion layer is formed of a second metal or metal alloy (the adhesive is a solder; paragraph 95).

Regarding claim 30, Shimamura discloses the claimed invention as set forth in claim 26.  Shimamura further discloses the insulating layer comprises an over-molding material (paragraph 127).

Regarding claim 31, Shimamura discloses the claimed invention as set forth in claim 30.  Shimamura further discloses the over- molding material comprises epoxy (paragraph 104).

claim 32, Shimamura discloses the claimed invention as set forth in claim 30.  Shimamura further discloses the insulating layer comprises a level top molded surface (the top surface of layer 5 appears to be a molded surface).

Regarding claim 33, Shimamura discloses the claimed invention as set forth in claim 30.  Shimamura further discloses the substrate comprises a ground plane (ground layer, paragraph 91), and a metal trace (terminal 24 connected to ground layer) coupled to the ground plane.

Regarding claim 34, Shimamura discloses the claimed invention as set forth in claim 33.  Shimamura further discloses the shielding structure (structure comprising 4 and 6) is electrically connected to the metal trace (ground wire 23a1; paragraph 103).

Regarding claim 35, Shimamura discloses the claimed invention as set forth in claim 34.  Shimamura further discloses the electrically conductive shielding layer (4) within the trench is on and electrically connected to the metal trace (23a1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20130271928), in view of Wu (US 20120243191).
claim 27, Shimamura discloses the claimed invention as set forth in claim 26.
Shimamura does not explicitly disclose the adhesion layer is formed of stainless steel.
Wu teaches the layer (511) on the surface of the substrate is stainless steel (paragraph 38).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common material such as stainless steel on the surface of the circuit board, as suggested by Wu, in order to provide a protection to the surface of the substrate.

Regarding claim 28, Shimamura, in view of Wu, discloses the claimed invention as set forth in claim 27.  Shimamura further discloses the electrically conductive shielding layer comprises copper (shielding member 4 is made of copper; paragraph 97).

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20130271928), in view of Wu (US 20120243191), in further view of Thiesen (US 20150077961).
Regarding claim 29, Shimamura, in view of Wu, discloses the claimed invention as set forth in claim 28.
Shimamura does not explicitly disclose the first metal or metal alloy is selected from the group consisting of stainless steel, gold, and platinum.

It would have been obvious to one having skill in the art at the effective filing date of the invention to use common material such as platinum, as suggested by Thiesen, in order to provide protection for the components on the surface of the circuit board.

Claims 36 - 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20130271928), in view of Fuentes (US 8093691).
Regarding claim 36, Shimamura discloses the claimed invention as set forth in claim 35.
Shimamura does not explicitly disclose the electrically conductive shielding layer is thicker than the protection layer.
Fuentes teaches the electrically conductive shielding layer (34, figure 9A) is thicker than the protection layer (26).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size or thickness of a component in order to fit all components on the circuit board.

Regarding claim 37, Shimamura, in view of Fuentes, discloses the claimed invention as set forth in claim 36.
Shimamura does not explicitly disclose a second adhesion layer over the protection layer.
Fuentes teaches a second adhesion layer (28, figure 1B) over the protection layer (26).


Regarding claim 38, Shimamura, in view of Fuentes, discloses the claimed invention as set forth in claim 37.  Fuentes further suggests the second adhesion layer conformally coats the outermost side surfaces of the substrate (layer 28 cover the outer surface of substrate 14, figure 1B).

Claims 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20130271928), in view of Fuentes (US 8093691), in further view of Thiesen (US 20150077961).
Regarding claim 39, Shimamura, in view of Fuentes, discloses the claimed invention as set forth in claim 38.
Shimamura does not explicitly disclose a cosmetic layer over the second adhesion layer.
Thiesen teaches a cosmetic layer (226, figure 2) over the second adhesion layer (219).
It would have been obvious to one having skill in the art at the effective filing date of the invention to add more layer protection layer as needed in order to enhance protection for components on the circuit board.

claim 40, Shimamura, in view of Fuentes and Thiesen, discloses the claimed invention as set forth in claim 39.  Thiesen further suggests the cosmetic layer (226, figure 2) conformally coats the outermost side surfaces of the substrate (200).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen (US 20100285636) paragraph 23.  Kapusta (US 8115117) in Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BINH B TRAN/Primary Examiner, Art Unit 2848